Citation Nr: 1736039	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-30 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to a psychiatric disability to include PTSD, anxiety, and depression, (hereafter referred to as a "psychiatric disability").

2.  Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	Nathan Brewer, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to November 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a
March 2011 rating decision of the Regional Office (RO) in St. Petersburg, Florida.

In June 2017, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

As explained below, the Veteran's claim of entitlement to service connection for a psychiatric disability is reopened and service connection is granted.


FINDINGS OF FACT

1.  The Veteran was initially denied entitlement to service connection for a psychiatric disability in a December 2008 rating decision.  He did not appeal this decision or submit new evidence during the requisite time period, and the rating decision became final.

2.  Evidence received since the final decision is not cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's PTSD is related to service.

CONCLUSIONS OF LAW

1.  The December 2008 rating decision denying service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a) (2016).

2.  The criteria for reopening the claim of entitlement to service connection for a psychiatric disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2016).

3.  The Veteran's psychiatric disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Application to Reopen Service Connection Claim

The RO initially denied a claim for service connection for psychiatric disability in a December 10, 2008 rating decision.  The appeal period for that decision had expired and the decision became final on December 10, 2009.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the US Court of Appeals for Veterans Claims (CAVC) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In December 2008 the Veteran's claim of entitlement to service connection for a psychiatric disability was denied.  Evidence at the time included VA treatment records, service treatment records, and personnel records.  The Veteran did not appeal the decision within the applicable period, and the decision became final.

The evidence submitted since the las prior final decision includes a September 2015 private psychological opinion.  In this opinion, the psychologist concluded that his current mental disability was related to his service.  The record reflects this as being the first competent evidence of record suggesting a relationship with service.

This newly submitted evidence is not cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. Under these circumstances, the Board concludes that new and material evidence to reopen the claim of entitlement to service connection for a psychiatric disability  has been received.  
      
      Service Connection for a Psychiatric Disability

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. While psychoses are included among the enumerated chronic diseases, the Veteran has not been diagnosed with a psychosis as that term is defined under 38 C.F.R. § 3.384.  No other psychiatric disorders are included under the presumption.  38 U.S.C. A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Accordingly, the presumption and the theory of continuity of symptomatology are not applicable in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the above laws and regulations, establishing service connection for PTSD requires specific findings. These are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

VA is also required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Military personnel records indicate that the Veteran was a social work psychology specialist during service and that he was assigned to an emergency medical treatment survey team.  The noted purpose of this assignment was "to provide immediate response to any requiring medical support, determine medical requirements and furnishing necessary emergency medical care and evacuation pending arrival of additional teams."  

Service treatment records reveal no treatment for, complaint of, or diagnosis of, an acquired psychiatric disorder during service.  

After service, psychiatric issues are first documented on or about June 1997, at which time the Veteran was diagnosed with adjustment disorder with mixed emotional features by a VA psychiatrist.  He has also reported that he was admitted to a psychiatric ward in 1979, although there are no medical records from that time period within the record.

Subsequent VA medical records show consistent ongoing psychiatric treatment with additional diagnoses of depression, anxiety, and PTSD.

As referenced above, the Veteran submitted a psychological opinion in October 2015.  In this opinion, the psychologist concluded the following:

Collectively, after considering his self-reported history and the information in his VA medical records, it would appear that his PTSD, chronic was directly caused by his military service.  His generalized anxiety disorder and history of mood disturbance (dysthymic disorder) more likely than not resulted as secondary psychiatric illnesses for him due to the disruption of his life from his PTSD after discharge from the military.  Specifically, he went through a divorce when he was about 30 years old and never remarried and seems to have rarely even dated afterward, spent the remainder of his adult life struggling to maintain employment in a variety of unskilled to semi-skilled positions, and as he aged, became more and more reclusive choosing to avoid interactions with other people as much as possible in order to better manage his anxiety.  These aspects of his life struggles due to PTSD can be expected to have given rise to his mood and anxiety symptoms which persist to this day.

At his June 2017 hearing, the Veteran testified that he worked to help with the emotions and feelings of other Veterans that were amputees, paraplegics, etc. after being injured in service, and that all his patients were Vietnam wounded. This testimony is consistent with the circumstances of his duties service in his capacity as a social work psychology specialist.  See 38 U.S.C.A. § 1154(a).  The Veteran recalled being overwhelmed by what he witnessed and feels "survivors guilt" for not serving directly in combat.  He reported overreacting to stress, strange nightmares, and didn't understand they were connected.  He also noted that he has been unable to maintain consistent relationships since the Army, and has also been unable to maintain consistent employment.  In regard to why he didn't seek treatment earlier, he stated that he felt that other service members who served directly in combat deserved VA benefits more than him. 

In June 2017 after the hearing had concluded, the Veteran provided VA with an amended private psychological opinion.  The opinion, from the same private psychologist, amended the language of the October 2015 opinion which read, "it would appear that his PTSD, chronic was directly caused by his military service, to, "it is my professional opinion that his PTSD, chronic was directly caused by his military service."  The rest of the opinion was not otherwise changed.

The above private psychological opinion appears to include a thorough review of the Veteran's medical history, sufficient clinical and diagnostic findings for the purposes of determining the nature and etiology of the Veteran's disability, and provides a detailed explanation for the opinion.  Therefore this examination is highly probative and carries significant weight.

The Board finds that the stressors claimed by the Veteran are related to his service treating combatants from Vietnam.  His claim and testimony are entirely consistent with the evidence of record, and therefore highly credible.  Moreover a private psychologist has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.  The Board concludes that all the elements of 38 C.F.R. § 3.304(f) have been established; accordingly, service connection is granted.

As the Board is granting service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Reopening of service connection for a psychiatric disability is granted. 

Service connection for a psychiatric disability is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


